Citation Nr: 0930538	
Decision Date: 08/14/09    Archive Date: 08/19/09

DOCKET NO.  07-28 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for coronary artery disease 
as secondary to service connected rheumatic fever. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel






INTRODUCTION

The Veteran had active duty service from December 1943 to 
June 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The competent medical evidence does not show that the Veteran 
has a cardiac disorder etiologically related to service 
connected rheumatic fever. 


CONCLUSION OF LAW

The criteria for service connection for coronary artery 
disease are not met. 38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. 
§§ 3.159(a), 3.310 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Before addressing the merits of the claim, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of letters from the RO to the Veteran dated in October 2006, 
March 2007, and March 2008. These letters effectively 
satisfied the notification requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing the 
Veteran about the information and evidence not of record that 
was necessary to substantiate the claim; (2) informing the 
Veteran about the information and evidence VA would seek to 
provide; and (3) informing the Veteran about the information 
and evidence he was expected to provide. Of note, 38 C.F.R. § 
3.159 has been revised in part. These revisions are effective 
as of May 30, 2008. 73 Fed. Reg. 23,353-23,356 (April 30, 
2008). The final rule removes the third sentence of 38 C.F.R. 
§ 3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 

Additionally, the October 2006 letter provided notice of how 
VA assigns disability ratings and effective dates and 
complies with the holding of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006). 

Second, VA has a duty to assist a Veteran in obtaining 
evidence necessary to substantiate a claim. The service 
treatment records and VA treatment records are associated 
with the claims file. Numerous written statements and medical 
articles supporting the claim are also of record. The Veteran 
was afforded a VA examination. Although the physician stated 
that the claim file was unavailable, he did review the 
Veteran's general medical records and interviewed the Veteran 
regarding his medical history. Additionally, he conducted a 
thorough physical examination to form his medical opinion. 
The Board finds the current VA examination is adequate for 
adjudication purposes. Shipwash v. Brown, 8 Vet.App. 218, 222 
(1995); Flash v. Brown, 8 Vet.App. 332, 339-340 (1995).

The Veteran has not made the RO or the Board aware of any 
outstanding evidence that needs to be obtained in order to 
fairly decide his claim. All relevant evidence necessary for 
an equitable disposition of the Veteran's appeal has been 
obtained, and the case is ready for appellate review.



Analysis

The Veteran asserts that his current heart disease is 
secondary to service connected rheumatic fever. The 
preponderance of the evidence is against the claim, and it 
will be denied. 

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 38 
C.F.R. § 3.303(b). Service connection may also be granted for 
any injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service. 38 C.F.R. 
§ 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected. 38 C.F.R. § 3.310. The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service- 
connected disability caused by a service-connected 
disability. Allen v. Brown, 7 Vet.App. 439 (1995).

The Veteran asserts that his current cardiac disorders are 
etiologically related to his service connected rheumatic 
fever. The Veteran submitted numerous medical articles 
detailing treatment for rheumatic fever and its association 
with cardiac diseases. As part of the August 2007 substantive 
appeal and in an April 2008 statement, the Veteran's daughter 
submitted a letter recounting the timeline of events during 
the Veteran's active service. She contended that from her 
medical research the in-service rheumatic fever is associated 
with the Veteran's cardiac disorders. In support of the 
Veteran's claim, she submitted medical articles supporting 
her opinion. 

The Board notes that Medical treatise information may be 
regarded as competent evidence where "standing alone, [it] 
discusses generic relationships with a degree of certainty 
such that, under the facts of a specific case, there is at 
least plausible causality based upon objective facts rather 
than on an unsubstantiated lay medical opinion." Wallin v. 
West, 11 Vet. App. 509, 513 (1998). The articles in question 
fail to apply the specific facts as are present, such as the 
Veteran's rheumatic fever being asymptomatic, and thus, do 
not meet the standards of Wallin, supra. Additionally, while 
the Veteran and his daughter are competent to report their 
personal observations, such as the Veteran's symptoms, they 
are not competent to provide medical opinions or diagnoses. 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992). Competent medical 
evidence is required. By "competent medical evidence" is 
meant in part that which is provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions. 38 C.F.R. § 
3.159(a). 
 
VA treatment records from June 1999 show that the Veteran was 
hospitalized for approximately five days following complaints 
of chest pain. The physician ruled out a heart attack and 
diagnosed unstable angina. The Veteran underwent a cardiac 
catheterization procedure to place two stents in his right 
coronary artery. He was discharged from the hospital in 
stable condition. 

The medical record does not show additional cardiac related 
treatment until 2007. VA treatment note, dated March 2007, 
reflected that the Veteran complained of chronic exertional 
dyspnea, but otherwise remained active. The physician noted 
that the Veteran's angina was stable and angina episodes had 
greatly decreased since the stenting procedure. He also 
remarked that the Veteran's private stress echo test results 
were good. Upon physical examination, the Veteran's heart was 
noted to have a regular rate and rhythm without significant 
murmurs. The physician diagnosed hypertension, but declined 
to give any other cardiac related diagnosis. 

VA treatment note from September 2007 reflected a coronary 
artery disease diagnosis, but stated that the disease was 
presently asymptomatic. 

The Veteran was afforded a VA examination in November 2006. 
He reported his rheumatic fever symptoms during service to 
the examining physician. The physician noted that the Veteran 
had a diagnosis of valvular heart disease and his medical 
history included a heart attack and stent replacements. The 
Veteran did not presently have migratory polyarthritis, 
chorea, or subcutaneous nodules. Thus, the physician opined 
that there were no present clinical manifestations of 
rheumatic fever. Upon cardiac examination, the physician did 
not find any heart murmurs, chorea movements, or erythema 
marginatum. He noted the Veteran's general appearance to be 
excellent. As a result, the physician opined that the Veteran 
did not have any present residuals of rheumatic fever and 
that his cardiac condition was not "in any way" related to 
rheumatic fever. 

The critical inquiry in this matter is to ascertain whether 
claimed heart disease is etiologically related to the service 
connected rheumatic fever. The question requires competent 
medical evidence. 38 C.F.R. § 3.159(a). Although the Veteran 
and his daughter have submitted statements and medical 
articles to support their assertion that the present cardiac 
disorder is related to rheumatic fever, their opinions are 
not competent medical evidence. 

Also, the medical articles do not show an etiological 
relationship with at least plausible causality based upon 
objective facts. See Wallin, supra. The November 2006 VA 
examination report reflected that the Veteran did not report 
then having symptoms associated with rheumatic fever. 
Consequently, the physician determined that the rheumatic 
fever was asymptomatic. Upon physical examination, the 
physician did not find any cardiac abnormalities. Based upon 
the interview and physical examination, the physician opined 
that any present cardiac disorder is not related to rheumatic 
fever. The medical conclusions in the November 2006 VA 
examination report are supported by VA treatment records 
showing the Veteran's coronary artery disease being 
asymptomatic and not referencing any treatment or reported 
symptoms of rheumatic fever.  

The Veteran was advised of the need to submit medical 
evidence demonstrating a current disorder and a nexus between 
a current disorder and his service connected disability by 
way of the October 2006 letter from the RO to him, but he has 
failed to do so. A claimant has a responsibility to present 
and support a claim for benefits under laws administered by 
the VA, 38 U.S.C.A. § 5107(a), and the Veteran was clearly 
advised in the letter of the need to submit medical evidence 
of a current disorder and a relationship to a service 
connected disorder. 

While the Veteran is clearly of the opinion that his heart 
disease manifestations are related to service connected 
rheumatic fever, as a layperson, the Veteran is not competent 
to offer an opinion that requires specialized training, such 
as the diagnosis or etiology of a medical disorder. Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992). Competent medical 
evidence is required. By "competent medical evidence" is 
meant in part that which is provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a). Without competent medical evidence showing 
rheumatic fever is etiologically related to a present cardiac 
disability, the claim is denied. 38 C.F.R. §§ 3.159(a), 
3.310.


ORDER

Service connection for coronary artery disease is denied. 



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


